The defendants' contention that until notice to them there was no liability on their part for damage to the plaintiff's plants from gas escaping from a leaky pipe and penetrating and pervading his greenhouses, cannot be sustained as a matter of law. It was the use of the pipe for the transmission and distribution of gas, and not the pipe itself, that constituted the nuisance. For the mere maintenance of the pipe as such, — it having been laid before the acquisition of the defendants' title and not being a nuisance per se, — they might not be liable without notice; but when they acquired title to the pipe they immediately became chargeable, as its owners and users, with the personal duty or *Page 315 
obligation cast upon them by the law to keep it in a reasonably safe condition and so use it as not unnecessarily to injure the property or endanger the safety of the plaintiff or others, and if they failed to do so, the law properly renders them liable for the consequences in the same manner and to the same extent as if they had laid the pipe themselves. Monroe v. Lumber Co., 68 N.H. 89; Coupland v. Hardingham, 3 Camp. 398; Gray v. Gas Light Co., 114 Mass. 149, 153; Churchill v. Holt, 127 Mass. 165; Jones v. Williams, 11 M.  W. 176; Irvine v. Wood, 51 N.Y. 224; Joyce v. Martin, 15 R.I. 558; Beavers v. Trimmer, 25 N. J. Law 97; Cool. Torts 612; Wood Nuis., s. 268; 16 Am.  Eng. Enc. Law 990, 991.
Nor can the defendants protect themselves from liability for injury to the plaintiff's plants until after notice, merely on the ground that they did not in fact know the pipe was defective or that gas was escaping from it into his greenhouses. They were bound to guard against both of these things by exercising the proper care required under the circumstances; and unless they did exercise such care, they are responsible for any resulting injury, irrespective of notice. In other words, the question of the defendants' liability is not dependent upon their knowledge of the pipe's defective condition or the escaping gas, but upon the observance or neglect of care by them (Monroe v. Lumber Co., supra; Garland v. Towne, 55 N.H. 55,57; Cool. Torts 570); and as it is found that "there was no evidence that any of the defendants' officers or incorporators had knowledge of the negligent construction which caused the break, or any reason to suppose that such break existed or that gas was escaping, until March 22," and that "unless chargeable with the original defective construction, or bound in commencing the operation of the works to know that the pipes were whole or properly laid, the defendants were guilty of no negligence until after notice," these findings must be regarded as settling their liability in respect of care up to that time, and the plaintiff's recovery must be restricted accordingly to the damage subsequently accruing.
The special damages claimed and allowed for the injury to the plaintiff's business reputation, on account of his sales of damaged plants, were not properly recoverable and must be disallowed as too remote.
There are cases, undoubtedly, where the tort complained of is of such a nature that the law will not nicely attempt to limit the amount of reparation, but will extend the line of relief so as to embrace all the consequences of the wrongdoer's conduct, although quite remote from the original transaction; but as a general rule, it may be said that in cases of tort without special aggravation, where the conduct of the defendant cannot be *Page 316 
considered so morally wrong or grossly negligent as to give a right to exemplary or vindictive damages, the extent of the plaintiff's remuneration is restricted to such damages as are the legal and natural consequences of the defendant's wrongful act. 1 Sedg. Dam. (7th ed.) 144, and authorities cited. This rule has been recognized in a multitude of cases; and when applied to the present case, it renders the injury to the plaintiff's reputation far too remote for legitimate compensation. The full damage to the plaintiff's plants was a proper matter for inquiry, but the consequence to his reputation resulting from a sale of the plants to his customers, "reasonably supposing them sound" was obviously beyond the range of such inquiry, and conjectural merely. It was altogether too shadowy and indirect for legal consideration, and must be regarded as an unexpected, unnatural, and accidental consequence of the defendants wrong.
The result is, that the plaintiff is entitled to recover the dam, age to his plants after notice to the defendants of the escaping gas and subsequent to the time when by the exercise of due care they could have discovered and repaired the defective pipe, and also the value of the extra coal burned by him as found by the trial justice, amounting together to the sum of $263.
Judgment accordingly.
PARSONS, J., did not sit: the others concurred.